ORDER
After careful review of the matters submitted in the above-entitled cause the Court finds that respondent’s motion that the *945date of his Resignation Pending Disciplinary Proceedings be made retroactive to the date of a prior suspension should be, and is, hereby denied.
The effective date of a resignation is upon filing the resignation with the Executive Director. State ex rel. OBA v. Perkins, 757 P.2d 825, 827 (Okl.1988), Rule 8.1, Ch. 1, App. 1-A. The effective date of respondent’s resignation herein is November 29, 1988.
IT IS SO ORDERED.
HARGRAVE, C.J., OPALA, V.C.J., and HODGES, LAVENDER and SIMMS, JJ., concur.
KAUGER, J., dissents by stare decisis.
SUMMERS, J., dissents.
DOOLIN, J., disqualified.
KAUGER, Justice, dissenting by reason of stare decisis.
See State ex rel. Okla. Bar Ass’n v. Smith, 58 OBJ 283 (February 7, 1987).